Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0003038
                                                         02-SEP-2015
                                                         10:33 AM



                          SCWC-13-0003038

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

         JACOB W. LUND, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0003038; CASE NO. 2DTA-12-00701)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Jacob W. Lund’s

application for writ of certiorari filed on July 23, 2015, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, September 2, 2015.

Benjamin E. Lowenthal           /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson